Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed July 20, 2022 has been entered. Claims 1-3, 5, 8-9, 16, and 18 remain pending in the application.
Claim Objections
Claims 1-3, 5, 8-9, 16, and 18 are objected to because of the following informalities:
In claim 1, line 5, ‘ultramolecular weight polymer’ should read “the ultramolecular weight polymer”
Claims 2-3, 5, 8-9, 16, and 18 depended on claim 1 are objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stolyarov et al. (US 2016/0276056) in view of Park et al. (US 2015/0104707), further in view of Sridharan et al. (US 6,780,361).
Regarding claims 1, 3, 5, Stolyarov discloses that, a method of preparing an article or filament having a composite material (ABSTRACT), the method comprising:
(a)	forming a composition ([0002], lines 1-4) comprising a solvent (by improved dispersibility of graphene oxide in water and many organic solvent (related to claim 5) ([0131], lines 19-21)), a polymer (ABSTRACT) and a filler material (graphene nanoparticles (ABSTRACT)) wherein at least the polymer is dissolved in the solvent to form a solution thereof (ABSTRACT); and
	wherein the filler material is selected from one of metallic particles ([0154]); and  
(b)	removing, after the forming of the composition ([0145], lines 1-3), the solvent to form the composite material ([0145], lines 7-10); and
(c)	forming/depositing the article or filament in a 3-D printing process, wherein the 3-D printing process deposits the filament (composite material including polymer and graphene) onto a platform from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform ([0177], [0178], [0179]). 
 	However, Stolyarov does not explicitly disclose that the composition material has a porosity in the range of 5% to 30%. In the same field of endeavor, cathode material composite, Park discloses that, the porous substrate ([0045]) has preferably a thickness of 5 to 50 microns, …, and a porosity of 10 to 95% ([0059], [0063]) (overlapping the claimed range of 5% to 30%).
Stolyarov teaches the basic claimed method, including up to about 30% or 50 wt% filler (paragraphs [0132], [0138]) and using polyethylene as the polymer ([0058]). However, Stolyarov does not explicitly disclose the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. Park discloses that, on order to improve the mechanical strength of the separator, a porous coating layer comprising inorganic particles (i.e., fillers) and a polymer binder may further be formed on at least one surface of the porous substrate ([0063]). Also, the weight ratio of the inorganic particles and the polymer binder may be in the range of 50:50 to 99:1 ([0076]) (related to claim 3) (overlapping the claimed range of greater than 80 wt% or greater than 90 wt%).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Park to have that the composition material has a porosity in the range of 5% to 30% and the filler material is present in an amount of greater than 80 wt% or greater than 90 wt%. The combination suggests using the amounts of fillers as suggested by Park in the method of Stoylarov to improve the thermal conductivity of the composition of Stoylarov in a manner that still facilitates polymer fluidity. Doing so would be possible to improve conductivity of a cathode material composite, as recognized by Park ([0002]).
However, Stolyarov does not disclose the solvent is decalin or paraffin oil and does not explicitly disclose that polymer is ultrahigh molecular weight polyethylene. Stolyarov also does not explicitly disclose that by heating the solvent to greater than about 150˚ C when combining the solvent, ultramolecular weight polymer and the filler material. 
 In the same field of endeavor, polymer articles, Sridharan discloses that, the solvent includes decalin (col. 4, line 3) or oils or waxes (equivalence to paraffin oil (col. 3, lines 60-61))). Sridharan also discloses that the slurry of polymer powder and solvent is taken to a temperature above the crystalline melting point of the polymer to form a pseudo-gel. For UHMWPE (ultra-high molecular weight polyethylene), a suitable temperature is a temperature in the range of about 140˚ C. to about 325˚ C (col. 4, lines 8-12) (overlapping the claimed range of greater than 150˚ C).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Sridharan to have decalin or paraffin oil in the composition as a substitutable solvent. Doing so would be possible to improve the mixing of the polymer composition.
	Sridharan discloses that, typically, the thermoplastic component is present in a weight ration to the ultra-high molecular weight polyethylene at about one weight percent to about 50 wt% (col. 4, lines 1-5) (overlapping the claimed range of at least 2 wt%). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Sridharan to have ultrahigh molecular weight polyethylene in thermally conductive compositions and decalin as a solvent. Doing so would be possible to have high strength, good chemical inertness and biocompatibility for the composite material, as recognized by Sridharan (col. 2, lines 20-25).
	Regarding claim 2, Stolyarov discloses that, in the method, in (a), the filler material is present in the form of a suspension (Embodiments of the method of the present invention for preparing an article comprising a solid polymer having nanoplatelet graphene-like material substantially uniformly dispersed therein ([0138], lines 1-4); It is understandable that the dispersion (or suspension) of fillers in the composition material should be uniform otherwise the product will be a failure).
	Regarding claim 8, Stolyarov does not explicitly disclose how much of the weight of ultrahigh molecular weight polymer used in the composition. Sridharan discloses that, typically, the thermoplastic component is present in a weight ration to the ultra-high molecular weight polyethylene at about one weight percent (1 wt%) to about 50 wt% (col. 4, lines 1-5) (overlapping the claimed range of at least 2 wt%). Thus, Sridharan disclose that, in the method via substituting polymer with ultrahigh molecular weight polyethylene in thermally conductive compositions, the ultrahigh molecular weight polyethylene is present in an amount of less than 40 wt% and at least 2 wt%. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stolyarov to incorporate the teachings of Sridharan to have ultrahigh molecular weight polyethylene in thermally conductive compositions. Doing so would be possible to have high strength, good chemical inertness and biocompatibility for the composite material, as recognized by Sridharan (col. 2, lines 20-25).
Regarding claim 9, Stolyarov discloses that, in the method the composition consists of the filler material and the solution of ultrahigh molecular weight polymer ([0146], lines 1-2 from bottom). In other words, Stolyarov may exclude other agents in the composition if necessary.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al., Park et al. (US 2015/0104707), and Sridharan et al. as applied to claim 1 above, further in view of Schumacher et al. (US 8,827,684).
Regarding claim 16, the combination does not explicitly disclose that a 3D printing process having a heated print head to deposit the filament to form a 3D object wherein the solvent is heated to greater than about 150 ˚C.
In the same field of endeavor, 3d printer with multiple filaments, Schumacher discloses that, as illustrated in Figs. 1-4, a fixed fused filament fabrication printhead unit 120 has a fixture 122 composed of two identical rectangular plates arranged in mirror image relation (col. 4, lines 1-3). The heater block 149, as shown in Fig. 4 (in detail with exploded view), has portions forming groove 150 which surrounds a plurality of openings 152 leading to nozzle openings 154, shown in Fig. 2, which leads to the print tips 34. The filaments 61 are melted within the openings 152 by the heater block 149 which is heated by an electric ceramic heating element 156 as shown in Fig. 4 (col. 4, lines 57-62). If the filament is plastic any functional material can be used e.g. ABS, … (col. 7, lines 9-10). The melting point of ABS is about 200 ˚C. Thus, Schumacher discloses that, in the method the solvent (in the composition) is heated to greater than about 150 ˚C (for example, due to the melting requirement of ABS in the composition).  
Thus, Schumacher discloses that, forming the article in a 3D printing process, wherein the fused deposition modeling process or the 3D printing process deposits the filament onto a platform (not shown) from a print head, wherein the print head is configured to move in an x-direction and a y-direction relative to the platform.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Schumacher to have the 3D printer to deposit the thermally conductive composition. Doing so would be possible to impart a quick prototype of the 3D objects with low cost.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stolyarov et al. (US 2016/0276056), Park et al. (US 2015/0104707), and Sridharan et al. as applied to claim 1 above, alone or further in view of Rothfuss (US 2016/0012935).
Regarding claim 18, the combination suggests amounts of 90% by weight (up to 98%) filler and the combination suggests performing the same claimed and disclosed process steps on the same claimed and disclosed materials. As a result, the evidence of record suggests we would necessarily have the same claimed effects and physical properties (i.e. greater than 30% by volume).
 Further, in the same field of endeavor, feedstocks for additive manufacturing, Rothfuss discloses that, suitable volume fractions of material will vary. …. A good general range is between 50 vol % and 95 vol % matrix material in the mixture ([0038]). Thus, Rothfuss discloses that the filler material (including barbed structures ([0022]) and additives ([0015])) is present in the composite material in an amount of greater than 30 % by volume.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Rothfuss to have that the filler material is present in the composite material in an amount of greater than 30 % by volume. Doing so would be possible to improve mechanical properties of the printed articles, as recognized by Rothfuss ([0001]).
Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered.
In response to applicant’s arguments (as amended) that Schumacher nowhere discloses heating the solvent n this way (prior to or when combining the solvent, ultrahigh molecular weight polymer and the filler material) to form the claimed composition, and Rothfuss fails to cure the deficiencies of Stolyarov, Fujikawa, and Dudek, it is persuasive. However, for further consideration, the updated reference of Sridharan et al. (US 6,780,361) is introduced to render the new ground of rejection in this office action. 
Sridharan discloses that, the solvent includes decalin (col. 4, line 3) or oils or waxes (equivalence to paraffin oil (col. 3, lines 60-61))). Sridharan also discloses that the slurry of polymer powder and solvent is taken to a temperature above the crystalline melting point of the polymer to form a pseudo-gel. For UHMWPE (ultra-high molecular weight polyethylene), a suitable temperature is a temperature in the range of about 140˚ C. to about 325˚ C (col. 4, lines 8-12) (overlapping the claimed range of greater than 150˚ C). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741